DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim: 2 is objected to because of the following informalities: The claim recites the limitation: “The creating device according to claim 1, further comprising a calculating an importance level … (emphasis added to accentuate grammatical error)”. The claim should recite: “… further comprising:  calculating an importance level …”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims regarding the limitations such as, “classifier”, “label”, “input sample”, lack clarity, since the context of the instant application relates to creating classifiers. Classifiers are generally trainable, meaning they are continuously updating with new labels and inputs. Therefore, it is not clear if the limitations mentioned represent multiple classifiers, labels, or input samples. Below are specific examples of claims 1-7.  



Claim 1 recites the limitation "a creating device … outputs a label for creating a classifier … and creating a classifier that outputs a label …". The limitation is interpreted as: "a creating device … outputs a label for creating a classifier … and creating  the classifier that outputs  the label …". There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation " … a label representing … outputs a label …". The limitation is interpreted as: " … a label representing … outputs  the label …". There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation " … a creating device for creating a classifier that outputs a label … the label is given … a classifier that outputs a label …". The limitation is interpreted as: " … a creating device for creating a classifier that outputs a label … the label is given …  the classifier that outputs  the label …". There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3 recite the limitation " … a label associated with an input sample …". The limitation is interpreted as: " …  the label associated with  the input sample …". There is insufficient antecedent basis for this limitation in the claim. 














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chickering et al., hereinafter referred to as Chickering (US 2016/0162802 A1).

	As per claim 1, Chickering discloses a creating device (Chickering: Fig. 1, 110.) for creating a classifier (112, 114) that outputs a label (132, 124) representing an attribute of a sample (Chickering: Fig. 1 & Para. [0025].), comprising:
a memory (Chickering: Para. [0069] discloses memory.); and
a processor coupled to the memory and programmed to execute a process (Chickering: Paras. [0006], [0069] disclose a processor 602 coupled to the memory and programmed to execute a process.) comprising:
learning a correlation between a feature of a labeled sample (132) to which the label (132, 124) is given, and a feature appearing only in an unlabeled sample (116) to which the label (132, 124) is not given (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose learning a correlation between a feature 130 of a labeled observation 132 and a feature 130 in an unlabeled observation 116 by comparing 118 scores between the two observations generated by ML models 112, 114.); and
adding the feature appearing only in the unlabeled sample (116) to the feature of the labeled sample (132, 124) by using the correlation (i.e., comparison of scores via ML models 112, 114), and creating a classifier (i.e., continuous refinement of ML system 110) that outputs a label (132, 124) associated with an input sample by using the labeled sample (132, 124) to which the feature appearing only in the unlabeled sample (116) is added (Chickering: Fig. 1 & Paras. [0036], [0039]-[0041], [0046] disclose using the comparison between scores as a correlation between the features to add the features from the unlabeled observation 116 to the labeled observation 132 which becomes the newly labeled observation 124.).


	As per claim 2, Chickering discloses the creating device according to claim 1, further comprising a calculating an importance level (i.e., score) indicating an influence level (i.e., probability) of the labeled sample on creation of a classifier, wherein the creating creates a classifier that outputs a label associated with an input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose using the score to generate a probability to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 124.).

	As per claim 3, Chickering discloses the creating device according to claim 2, wherein the creating sets a predetermined condition (i.e., score that is set within a predefined range) in association with a relation between a probability that the labeled sample occurs and a probability that the unlabeled sample occurs, and after satisfying the condition, creates a classifier that outputs a label associated with an input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose the score that is set within a predefined range to generate a probability to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 124.).

	As per claim 4, Chickering discloses the creating device according to claim 1, wherein the adding adds the feature appearing only in the unlabeled sample to the labeled sample by using partial information (i.e., expected score) that satisfies a predetermined condition (threshold) among the learned correlation (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039], [0061] disclose the score that is set within a threshold range to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 124.).

	As per claim 5, Chickering discloses the creating device according to claim 4, wherein the adding adds the feature appearing only in the unlabeled sample to the labeled sample by using an(0.5) of the learned correlation (Chickering: Figs. 1, 5 & Paras. [0039], [0058], [0061] disclose the score that is set within a threshold range between 0 and 1 and uses an average value of 0.5 to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 124.).

	As per claim 6, Chickering discloses a non-transitory computer-readable recording medium having stored a creating program that causes a computer (Chickering: Para. [0006].) to execute:
a learning step of learning a correlation between a feature of a labeled sample (132) to which a label representing an attribute of the sample is given, and a feature appearing only in an unlabeled sample (116) to which the label is not given (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose learning a correlation between a feature 130 of a labeled observation 132 and a feature 130 in an unlabeled observation 116 by comparing 118 scores between the two observations generated by ML models 112, 114.); and
a creating step of adding the feature appearing only in the unlabeled sample (116) to the feature of the labeled sample (132, 124) by using the correlation (i.e., comparison of scores via ML models 112, 114), and creating a classifier (i.e., continuous refinement of ML system 110) that outputs a label (132, 124) associated with an input sample by using the labeled sample (132, 124) to which the feature appearing only in the unlabeled sample (116) is added (Chickering: Fig. 1 & Paras. [0036], [0039]-[0041], [0046] disclose using the comparison between scores as a correlation between the features to add the features from the unlabeled observation 116 to the labeled observation 132 which becomes the newly labeled observation 124.).

As per claim 7, the claim(s) recites analogous limitations to claim(s) 1, 6 above, and
is/are therefore rejected on the same premise.
 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-22-21